Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Chung on 01/28/2022.

The application has been amended as follows: 

In claim 1, line 6, the phrase “wherein the knitted component” was changed to --wherein the second knitted portion--.

In claim 6, line 1, the phrase “wherein the second knitted portion” was changed to -- wherein the multi-layer knit structure of the second knitted portion--.

In claim 11, line 10, the phrase “wherein the knitted component” was changed to --wherein the second knitted portion--.

In claim 16, lines 1-2, the phrase “wherein the second knitted portion” was changed to -- wherein the multi-layer knit structure of the second knitted portion--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest an upper for an article of footwear having the combination of features claimed that includes the second knitted portion having a multi-layer knit structure in the tongue area and having the throat area of the first knitted portion overlapping with the second knitted portion (such that there are three layers in the throat/tongue area), and the toe area of the knitted component having only a single layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732